STRAUP, J.
In May, 1900, an information or accusation was filed in this court to disbar David Evans and L. R. Rogers, members of tbe bar of this court, wbo theretofore were copart-ners in the practice of the law at Ogden, Utah. The matter was referred to a master or referee, who took the testimony and reported findings which exonerated Evans and Rogers of the charge. After a, submission of the cause on the findings and the record, the court made additional findings, upon which, and the conclusions stated upon them, Evans and Rogers were adjudged guilty and deprived of the-right to practice in any of the courts of this state until they paid into court the sum of $1793 for the use and benefit of one Mrs. Nellie Nelson and her minor children, the costs of the proceedings, $175 referee’s fee, and a stenographer’s fee of fifty-four dollars. It was further adjudged that, upon their failure to pay such sums within sixty days, they be permanently disbarred and their names stricken from *289tbe roll of attorneys. Tbe case, In re Evans & Rogers, is reported in 22 Utah, 366, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794, where tbe findings of tbe referee, tbe additional findings of tbe court, and its opinion and tbe judgment are set forth. TJpon tbe filing of the decision Evans and Rogers complied with tbe order by paying the moneys as directed, and there tbe matter was at rest until in April, 1912, when they filed a verified petition in this court for a rehearing and a review and re-examination of tbe record and tbe judgment. Tbe Attorney-General, and counsel there-toforb appointed; in tbe former proceedings as friends of tbe court and to conduct tbe prosecution, by written stipulation, consented that tbe petition, if tbe court were so advised, be entertained. Such counsel were thereupon reappointed by us as friends of tbe court. TJpon their request that they be relieved from further participation in tbe matter, we appointed other counsel for such purpose, who consented to act, and who have rendered us much assistance.
Tbe petition sets forth tbe former proceedings, tbe findings of the referee, tbe additional findings of tbe court, portions of its opinion, and tbe judgment. It is further averred that there are manifest errors apparent on tbe face of tbe record and judgment, in tbe particulars that tbe additional findings made by tbe court are inconsistent with each other; that material portions of such findings, as appear on tbe face of them, are based, not on tbe evidence, but upon misapplied legal fictions, and were made by a resort to methods qt variance with tbe forms and practice of tbe court and contrary to law, and that they do not support tbe judgment; that upon tbe face of tbe findings the petitioners were not guilty of tbe charge; that tbe court adjudged them guilty of matters not within tbe issues, and upon which they bad not bad their day in court; and that tbe petitioners, since tbe rendition of tbe judgment, removed to tbe State of California, where Evans resumed tbe practice of tbe law, and where Rogers intends to do so, and that tbe judgment and tbe opinion, as they now stand, impeach and *290prejudice, and will continue to impeach and prejudice,-their good name and their social and professional standing, and hinder and embarrass, and will continue to hinder and embarrass, them in obtaining business and employment, especially in California and elsewhere, where the circumstances of the controversy are not known as they are in IJtah. For these reasons the petitioners pray for a rehearing and reexamination of the record, and for an annulment or a modification of the judgment.
At the threshold counsel amici curiae advise us that, in their opinion, we are without jurisdiction or power to5 now review the record, or to set aside or modify the judgment; for, while the proceedings resulting in the judgment complained of were special and summary, nevertheless, the judgment is res adjudicada of the whole issue, and cannot be inquired into, except on a motion for new trial or rehearing as by law provided for rehearing of causes, or for legal reasons for maintaining a bill in the nature of a review which, as they advise us, are not sufficiently made to appear. Our attention, therefore, is called to the statute permitting the filing of petitions for -a, rehearing of causes determined by us on appeal, our rules requiring such a petition to be filed within twenty days after the filing of the opinion, and to the failure of the petitioners thereunder to invoke the action of the court, as they, within such time, might have done, and upon these considerations are we advised that they should not now be heard to complain and be permitted to invoke such action more than eleven years after the rendition of the judgment. We are further advised that if the petition be regarded as in the nature of a bill of review, and as designed to invoke in the broadest and most comprehensive manner all the powers possessed by us to correct error, nevertheless, since it is not grounded on newly discovered matter arising since the judgment, nor upon fraud, but on error, not of law appearing on the face of the record, but of fact and alleged errors resulting from a misconception or misapplication of the evidence, or conclusions deduced therefrom, the petition cannot be entertained on that theory.
*291On the other hand, it is contended by counsel for petitioners that the petition invokes the summary jurisdiction of the court, and not its original or appellate jurisdiction in respect of either its common law or equity jurisdiction, and therefore the general rules of criminal and civil procedure prescribed by the Code do not apply, and that such summary jurisdiction over its officers is inherent in the court and exists of necessity; that the exercise of such a jurisdiction is wholly different from that of the ordinary common law and equity jurisdiction, and, in the absence of direct legislative enactments or constitutional provisions, such summary jurisdiction may be exercised and such procedure adopted and such remedies applied as, of necessity, may be required to protect the integrity and dignity of the court and its officers in respect of matters wholly between the court and them; and that within such limitations the power of the court is complete, continuing, and plenary. Counsel for petitioners further contend that, though the petition be regarded as in the nature of a, bill of review, yet, as alleged in the petition, there are manifest errors of law appearing on the face of the record for which not only such a bill will lie, but which also' render the judgment a nullity, and subject to both direct and collateral attack.
Before passing to a consideration of these divergent views, it may be well first to notice, as have counsel, the nature and substance of the accusation and the admitted transactions as disclosed by the record out of which it arose, the findings of the referee, and the additional findings of the court upon which the judgment was based. In 1892 Charles A. Nelson, then a resident of Nevada, while transporting and accompanying live stock on a train of the Southern Pacific Bail-way Company, was, near Truckee, Cal., knocked off the train in a snowshed and killed. He left surviving him a widow and two minor children, also then residing in Nevada. Shortly thereafter they moved to Oakland, Cal. One of the deceased’s brothers, Alfred H. Nelson, was a lawyer practicing his profession at Ogden, Utah. Another brother, Thomas Nelson, resided in Nevada. The widow commu-
*292ideated with Alfred, and employed him to inquire into the circumstances attendant upon tbe accident, and authorized bim to employ such other counsel, and on such terms, as he thought proper to protect her interests, and t'o prosecute an action against the railway company for damages. Alfred consulted the petitioners, Evans & Rogers, a firm of lawyers of long experience and in active practice at Ogden, especially in the trial of causes. Upon such consultation, and upon the conclusion reached that a meritorious cause of action existed against the company and in favor of the widow and minor children, Alfred, in virtue of his authority from the widow, employed Evans & Rogers to assist him in the prosecution of such an action. The terms of the employment, as to attorney’s fees, were a contingent fee of fifty per cent, of whatever amount might be recovered in the action, of which Evans & Rogers were to receive two-thirds -and Alfred one-third; but, as Alfred was not an experienced lawyer in the trial of causes, it was agreed that his share of the labor in the litigation should mainly be to procure the attendance of witnesses, some of whom were beyond the jurisdiction of the court, or to obtain their depositions. It was also decided to commence the suit in the Utah courts at Ogden. As Mrs. Nelson resided in Oakland, and for convenience in the conduct of the business, Alfred was appointed administrator of the estate of the deceased by the probate court at Ogden. Thereafter the suit, in the name of the administrator against the railway company, was commenced in the district court at Ogden. The litigation which ensued was long and laborious. The case was tried five times in the district court, and was heard three times on appeal in the Supreme Court. Finally a judgment was recovered against the company in the sum of $10,000, which, when paid, with interest, amounted to $10,760. In December, 1893, and before the first trial of the cause, Alfred Nelson left Utah, and did not thereafter assist in the litigation. Before leaving, he desired to assign his interest in the contingent fee to his brother, Thomas Nelson, partly to secure Thomas for advances or loans of money which he had made to Alfred, and partly for the benefit of *293Alfred, wbo was financially involved, and over whose interest Tbomas was fearful Alfred’s creditors might make trouble. Such an assignment was made and submitted to Evans & Rogers in the presence of both Alfred and Thomas. Evans & Rogers at first declined to recognize Thomas in the transaction, mainly for the stated' reason that he was not a lawyer, and because of the understanding that Alfred, who was a lawyer, was expected, as such, to render some assistance in the case. Upon the solicitation of both Alfred and Thomas that Thomas be in some manner recognized, the conclusion was finally reached to do so; but, instead of the proposed assignment, it was thought advisable to make a direct contract between Evans & Rogers and Thomas Nelson. Thereupon a written contract, which is referred to as “Exhibit A,” was entered into between Evans & Rogers and Thomas Nelson, ‘as follows:
“Ogden, Utah, Dee. 2, 1893. We, the undersigned, agree to give Thomas Nelson one-third of one-half of any amounts which may be collected, whether on compromise or otherwise, in the case of Alfred H. Nelson, as administrator of the estate of Charles A. Nelson, deceased, v. Southern P'aeific Ry. Co., in consideration of said Thomas Nelson furnishing witnesses necessary to prosecute said case. Evans & Rogers.”
The dispute between Evans & Rogers and Thomas Nelson, which subsequently, and after the judgment against the railway company had been paid, arose over and grew out of this contract, is what gave rise to the proceedings of disbarment resulting in the judgment of which the petitioners now complain. When the judgment against the railway company was paid, one-half thereof, or $5380, was distributed by the probate court, and was paid to the widow and her minor children. The other half was retained by Evans & Rogers. Thomas Nelson, who was a witness in the case, was paid his witness’ fees and all his expenses and disbursements. In addition to that, he thereafter, and in accordance with the terms of Exhibit A, also demanded of Evans & Rogers one-third of one-half of the amount recovered. They de-*294dined, to pay him any part thereof, for the stated reason that he had not performed his part of the contract, 'and had not procured the attendance of witnesses, or obtained their depositions, as by his contract he had agreed; and that npon his failure and refusal so to do, on their demand, they themselves, in order to procure the attendance of necessary witnesses and to take necessary depositions, advanced such costs and expenses at the request of the widow, and upon an agreement with her that she should repay them, regardless of the outcome of the litigation, all of which were subsequently repaid to them by her. Thomas Nelson, of course, claimed that he had performed, and therefore demanded one-third of one-half of the recovery. Upon the refusal of Evans & Rogers to pay it, Thomas Nelson sought an attorney who had represented other railway companies in numerous suits prosecuted by Evans & Rogers and defended by him, and between whom and Evans & Rogers a strained and unfriendly relation then existed growing out of such litigations. Thomas Nelson submitted to him a copy of the contract, Exhibit A, and requested him to bring suit against Evans & Rogers for a recovery. The attorney advised him that, in his opinion, the contract was champertous, and for that reason no recovery could be had. Thomas nevertheless insisted that the suit be commenced, and upon such direction one was commenced by him against Evans & Rogers. The action was bottomed on the contract, Exhibit A, Nelson’s compliance with and Evans & Rogers’ breach of it. But in the complaint it was also alleged, by way of inducement, as testified to in the disbarment proceedings by Nelson’s attorney, that Evans & Rogers had entered into an agreement with Alfred H. Nelson, the administrator, by the terms of which the administrator had agreed to pay and they to accept one-half of whatever sum might be recovered against the railway company, in consideration of services to be rendered by them in the litigation and their paying and discharging “all taxable costs incurred and the costs incident to procuring the attendance of witnesses and all other costs that might be incurred in the prosecution of the causeand then it was alleged that *295thereafter Evans & Rogers entered into a contract with him (Thomas Nelson), as evidenced by Exhibit A; that he had performed all the conditions thereof on his part to be performed ; and that Evans & Rogers wrongfully refused, on his demand, to pay him one-third of one-half of the amount recovered.
When Thomas Nelson’s suit was commenced, Evans and Rogers had dissolved partnership. TTpon the service of summons on Evans he handed the copy to a Mr. Horn, an attorney at Ogden, and who had theretofore been in the employ of Evans & Rogers covering a portion of the time of the litigation against the railway company, and requested him to “look after it.” Later Evans informed Rogers what he had done in that regard. Horn, without consulting either Evans or Rogers, interposed in their behalf a general demurrer to the complaint for want of facts. In no other way was the question of (champerty or illegality of the contract, as alleged in the complaint, pleaded or raised, except, on the hearing of the demurrer in the absence of Evans and Rogers, Horn, in support of it, urged that the complaint alleged a ehampertous contract, and' for that reason no recovery could be had. Nelson’s attorney did not seriously dispute the legal conclusion. .5, The demurrer was sustained, and the action dismissed. Rogers, believing that the demurrer was a “time server,” as also did Evans, and learning the reason for which the demurrer had been sustained, sought Nelson’s attorney, stated to him that he did not desire to make any defense of champerty, offered to consent that the demurrer be withdrawn, the ease reinstated, and asked that he be permitted to answer on the merits, and later proposed a written stipulation to that effect. As testified to by Nelson himself, the offer was communicated to him, but was declined on his attorney’s advice that “it would not amount to anything,” as the lower court would likely take the same view of the matter as before, and would not permit a recovery because of the character of the contract; and therefore he (Nelson) “proceeded with it to the Supreme Court to show up” Evans and Rogers and “to place them on record.” Evans, learn-*296mg of tbe offer, also expressed a desire to join in tbe stipulation, but was told by Rogers tbat it would not be accepted. A speedy appeal by Nelson was prosecuted to tbe Supreme Court. His counsel, in bis brief, after referring to tbe allegations of the complaint and to tbe demurrer, submitted tbe case with tbe observation:
“Tbe demurrer is general. It is submitted tbat tbe complaint states a cause of action, unless there is an illegality in tbe contract itself. There is no presumption tbat such is tbe case, and there is no presumption, certainly, tbat tbe defendants rely upon such defense.” Horn, at Rogers’ request, withdrew bis appearance for him in tbe Supreme Court, but after be bad filed a brief on behalf of both Evans and Rogers, in which all tbat be said was tbat tbe complainr “does not state facts sufficient to constitute a cause of action,” and cited cases, including tbe case of Croco v. O. S. L. R. Co., 18 Utah, 311, 54 Pac. 985, 44 L. R. A. 285, relating to champertous and illegal contracts. Tbe judgment of tbe court below was affirmed. Tbe case is reported in Nelson v. Evans & Rogers, 21 Utah, 202, 60 Pac. 557.
1 A reading of tbe case shows tbat tbe court did not bold tbat tbe contract, Exhibit A, between Thomas Nelson and Evans & Rogers was champertous or illegal, but held that tbe contract, as alleged in the complaint, was champertous and illegal. Such bolding, however, was based, as appears by tbe opinion in tbat case, solely upon tbe ground of tbe allegations tbat Evans & Rogers bad agreed to pay and discharge tbe costs and expenses of tbe litigation in tbe suit against tbe railway company. But tbe terms of such an agreement to pay and discharge such costs and expenses were alleged to be terms of an agreement between tbe administrator, Alfred H. Nelson, and Evans & Rogers. They were not alleged to be terms of, nor are they contained in, tbe agreement, Exhibit A, between Thomas Nelson and Evans & Rogers.
Tbe agreement between Alfred H. Nelson and Evans & Rogers, as alleged in tbat complaint, is champertous and illegal. (Croco v. O. S. L. R. Co., 18 Utah, 321, 54 Pac. 985, *29744 L. R. A. 285.) The agreement between Thomas Nelson and Evans & Rogers, Exhibit A, is not champertons. Potter v. Ajax Min. Co., 19 Utah, 421, 57 Pac. 270; s. c., 22 Utah, 273, 61 Pac. 999, where it was held by this court that contracts for contingent fees, based on a moiety of the amount of recovery, are lawful; and that an attorney may lend or advance to his client moneys for necessary costs and expenses to carry on the litigation, when there is an express or implied understanding or agreement for the repayment of such moneys, and no agreement of indemnity against the client’s liability to pay costs. And it was the contract, Exhibit A, which defined, and under it Thomas Nelson in fact claimed, his primary right and the corresponding primary duties of Evans & Rogers, and the delict or omission which violated them, and under which he in fact claimed he had performed, and with respect to which he in fact claimed the breach arose. Thus Thomas Nelson could have stated a good cause of action, founded upon his contract and a breach thereof, which would have been free of the charge of champerty or illegality; for let it be noticed that his complaint was held had on the sole ground that it contained allegations showing terms of a contract whereby the defendants, Evans & Rogers, had agreed to pay and discharge all costs and expenses of the litigation referred to, terms of the alleged Alfred H. Nelson contract, but not of the Thomas Nelson contract. Nevertheless, Thomas Nelson, by way of inducement, first alleged that Evans & Rogers had entered into an alleged contract with the administrator, Alfred H. Nelson, which, •as alleged, was impregnated: with champerty, and then alleged that they thereafter entered into a contract with him, which within itself was not so tainted, and thereby unnec-cessarily, and either inadvertently or purposely, imported, something odious into his complaint, which the court held defeated a recovery, and drove him out of court.
After the remittitur was sent down, Thomas Nelson’s attorney, upon an affidavit of Nelson, presented to and filed in this court a written •accusation or information to disbar Evans and Rogers. Thomas Nelson himself testified that *298be made tbe affidavit and caused tbe disbarment proceedings to be instituted “out of revenge,” and, as found by tbe referee, to force Evans & Rogers to pay bim tbe money wbicb he claimed was due bim, believing, as be testified, that they would do so rather than “face tbe charge.” Tbe original information filed in tbe cause is lost. Upon an application on behalf of the petitioners for a substitution, supported by a verified petition and affidavits of those who averred and showed personal knowledge of tbe contents of the original information, and who, upon such knowledge, made direct and positive averments as to tbe substance and contents thereof, and especially as to all of tbe specifications of tbe charge therein contained, and upon service of notice and’ copies of such petition, affidavits, and proposed substituted information upon counsel who prepared, presented, and filed tbe original information, and upon counsel amici curiae, and tbe averments of such petition and affidavits and contents of such proposed substitution with respect to tbe specifications of tbe charge not having been in any particular disputed or controverted, and no objection having been made, and no other or different action requested, a substitution of tbe lost information was ordered. As shown by tbe substituted information, tbe specifications of tbe charge are that Evans & Rogers bad (1) entered into a champertous agreement with tbe administrator-, Alfred H. Nelson, in tbe suit against tbe railway company, by tbe terms of wbicb they “undertook and agreed to prosecute said cause against tbe railway company to final judgment, and also to pay and discharge all tbe taxable costs incurred, and also tbe costs incident to procuring tbe attendance of witnesses, and all other-costs that might be incurred in tbe prosecution of tbe cause,” wbicb terms of such contract, in such particular and as so-alleged in tbe information, are tbe same as were alleged in tbe Thomas Nelson complaint, and (2) bad afterwards, and on tbe 2d day of December, 1893, in connection with tbe foregoing contract, entered into another champertous contract, Exhibit A, with Thomas Nelson, heretofore, fully set forth, to wbicb information were -attached and made a part *299thereof, and as exhibits, a copy of the abstract of the record on the appeal in the Thomas Nelson Oase, a copy of the brief, signed by Horn as attorney for Evans and Rogers, and a copy of the decision of the court on such appeal, true copies 'of which abstract and brief, as is averred in the substituted1 information and affidavits, are now on file in this court and contained in volume 62 of Abstracts and Briefs, file no 1,191 of the records and files of this court, and the official decision itself contained in 21 Utah, 202, 60 Pac. 557. And upon the whole record, including the briefs as filed in the original proceedings, a full and complete stenographic report of all the proceedings had and evidence taken before the referee, and as reported by him, which briefs and transcript of such proceedings and evidence are preserved and now on file, the findings of the referee, and the additional findings of the court, as set forth in 22 Utah, 368, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794, it also clearly appears that the original information contained no specification of charges other than or different from those set forth and contained in the substituted information.
2-7 Now, recurring to the question of our jurisdiction to at this time entertain the petition for the prayed relief: If we have no such power, the stipulation filed by counsel cannot confer it. There is no direct legislation or constitutional provision which, in express terms, prescribes our power in such particular; nor is there anything which limits, restricts, or prohibits it. It is undoubtedly true that courts of general .and superior'jurisdiction possess certain inherent powers not derived from any statute. Among these are the power to punish for contempt, to make, modify, and enforce rules for the regulation of the business before the court, to amend its record and proceedings, to recall and •control its process, to direct and control its officers, including attorneys as such, and to suspend, disbar, and reinstate attorneys. Such inherent powers of courts are necessary to the proper discharge of their duties. Such powers and summary jurisdiction may, within certain limits, be abridged, *300and.' the procedure with respect to tbe exercise of them be regulated, by legislation. But, unless so prescribed and limited, a constitutional court of general and superior jurisdiction may exercise sucb inherent powers and summary jurisdiction as the necessity of the ease may require, and in manner comporting with a proper discharge of its duties in the premises.
8, 9, 10 Confessedly, had the petitioners been permanently disbarred and their names stricken from the roll, the power exists to entertain a petition or an application for complete reinstatement for any reason satisfactory to the court. (4 Cyc. 917.) That cannot be doubted. Such applications have frequently been made and granted, but generally based on matters arising subsequent to the disbarment. But, manifestly, the general procedure provided by the Code for a new trial or rehearing of causes does not apply; nor is the application otherwise to be restricted to a procedure in the nature of a bill of review, or other equity or common law rules; for neither the original nor the appellate power of the court in respect of its statutory or common law or equity jurisdiction is exclusively invoked.
11 The summary jurisdiction which the court has over its attorneys as officers of the court is also invoked. That jurisdiction is inherent, continuing, and plenary, and exits independently of statute or rules of equity, and ought to be assumed and exercised as the exigencies and necessity of the case require, not only to maintain and protect the integrity and dignity of the court, to secure obedience to its rules and process, and to rebuke interference with the conduct of its business, but also to control and protect its officers', including attorneys.
*30112,13, 14 *300True the doctrine of res adjudicaba, may apply to an adjudication resulting from the exercise of a summary as well as a formal jurisdiction. But the principle involved does not go to jurisdiction, but relates to matters in defense which, to be availing, must be pleaded or presented in defense, not to jurisdiction, but in bar. The doctrine is a principle of *301repose, and. is largely based upon and in accordance with tbe maxim that no one ought to be twice vexed for one and the same cause; and, as stated by Wells in his work on Bes Adjudicate/, (section 2), chiefly bears upon the parties and others privy to the immediate parties, and restrains them from litigating anew such matters as have previously been drawn into controversy between them or those representing them, and have been authoritatively decided by a competent tribunal. Hence the oft-repeated declaration that 'a, fact or question actually and directly in issue in a former suit, and there judicially passed on and determined by a court of competent jurisdiction, is conclusively settled, so far as concerns the parties, and cannot be further litigated in a future action between them or their privies; in the same or in another tribunal, upon the same or a different cause of action. The doctrine is in the nature of an estoppel.
15, 16 Estoppels are odious, and every presumption is against them until the right to apply them affirmatively appears with certainty by the right record. Among the essentials of the doctrine are parties, the actor and the revs. They may waive the matters giving rise to the right to apply it, and cannot be heard to invoke it, unless pleaded in defense.
17 Who are the parties to the disbarment proceeding? The petitioners on the one side; but who on the other? Certainly not the informant, nor Thomas Nelson. If there were another party, within the meaning of parties essential to the doctrine, it was the court; for the proceeding involved matters wholly between the court and' the petitioners. Let it be conceded that the petitioners, if twice vexed by the same cause, could successfully interpose the plea. So, too, must it be conceded that they could waive it, and could not be heard to apply and invoke it,unless pleaded in defense and in bar. Let it be conceded that the court, too, might invoke it, as is now suggested should be done. But it also can waive it. Why should the court here *302invoke an estoppel, an odium of the law, in dealing with a matter which wholly concerns the court and its officers ?
18, 19 But aside from these considerations, and upon the further views entertained by us as to the nullity of the judgment, the doctrine is inapplicable; for a judgment of no binding force or effect is not res adjudicata of anything. There is no more reason for a holding that an order or judgment growing out of disbarment proceedings, and founded on matters not presented by the accusation or information, and not within the issues, on founded on conflicting or insufficient findings, or upon other errors of law apparent on the face of the record, may not in such particular be inquired into and modified or vacated upon an application invoking such action, than for a holding that a judgment in an ordinary action may not, by a bill of review or other remedy other than by a direct proceeding prescribed by the Code for a new trial or rehearing, be vacated or modified for errors of law apparent on the face of the record.
20-23 It is fundamental that pleadings are the juridical means of investing a court with jurisdiction of the subject-matter to adjudicate it; and that a court can judicially consider only what is presented by the pleadings. A cause of action depends upon allegations, and what is not juridically presented cannot be judicially considered or decided. A judgment not supported by sufficient pleadings must fall. So must, also, a judgment which is beyond the pleadings and the findings. So, too, must a judgment fall for other errors of law apparent on the face of the record, such as showing the judgment or the methods by which it was obtained to be at variance with the forms and practice of the court, or contrary to well-recognized principles and fundamentals of the law. A fact apparent from the mandatory record showing that fundamental law was disregarded in the establishment of the judgment will render it null and void for all purposes. And a judgment founded upon such a record is subject both to direct and collateral attack, and will, sua sponte, be noticed by courts and acted upon by *303them without regard.' to the wishes or the relation of the parties named upon the record.
We have already referred to the substance of the information. With respect to the alleged contract between Alfred PL Nelson and Evans & Rogers, the referee, in finding No.. 5 (22 Utah, 369, 62 Pac. 914, 53 L. R. A. 952, S3 Am. St. Rep. 794), found:
24 “That the said Alfred H. Nelson employed Evans 6 Rogers to prosecute said claim against said railway company, and the said Evans & Rogers and Alfred H. Nelson agreed to prosecute ‘such action’ for a contingent fee of one-half of the amount recovered;” and in finding1 No. 6: “That Evans & Rogers and Alfred H. Nelson entered into a contract, by the terms of which Evans & Rogers were to receive and retain two-thirds of the one-half of the amount recovered against the Southern Pacific Railway Company, and the said Alfred H. Nelson was to receive one-third of the one-half of the amount recovered of said company, which amount Evans & Rogers agreed to pay him for his services in said ease, including the production of witnesses for the prosecution.”
It is thus seen that the referee, in finding the terms of the Alfred H. Nelson contract, did not find that the petitioners had agreed to pay or discharge any of the costs in the suit against the railway company, and as the terms of that contract were alleged in the information or in the Thomas Nelson complaint. These findings the court did not disapprove, but asserted were supported by the evidence. (22 Utah, 372, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794.) At the trial before the referee it was shown that that contract with other property was unavoidably destroyed by fire; but Alfred H. Nelson, for the prosecution, gave testimony with respect to its terms, as also did Evans and Rogers. All testified in that respect as found by the referee, and not otherwise; nor was there any evidence to show that Evans and Rogers, or either of them, agreed with Alfred H. Nelson, or with anyone, to pay or discharge the costs or expenses of any kind, as alleged in the Thomas Nelson complaint or *304in tbe information. Tbat is admitted. Nevertheless, the court, after the submission of the cause, by its additional finding No. 8 (22 Utah, 374, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794), found that an agreement was made between Alfred H. Nelson and Evans & Rogers, by the terms of which they had agreed to pay and discharge all costs, as alleged in the Thomas Nelson complaint ;• but, as manifestly appears on the face of such additional finding, such finding of fact was not based on the evidence, but on a legal fiction, and upon an assumption of an admission by failure of denial.
The court, after finding that the abstract of the record on appeal in the Thomas Nelson Case, containing, among other things, the complaint in that action, was attached to and made a part of the information, then, by additional finding No. 8, found that “the complaint (in the Thomas Nelson Case) also alleged that in the contract with Alfred H. Nelson ‘Evans & Rogers undertook and agreed to prosecute said cause against the railway company to final judgment, and also to pay and discharge all the .taxable costs incurred, and also the costs incident to procuring the attendance of witnesses and all other costs that might be incurred in the prosecution of the cause.’ These allegations were admitted by the demurrer to said complaint, and are not denied by respondents in their answer to the information or contradicted by the evidence.”
It is thus seen that the court, by sueh additional finding, made a finding with respect to the terms of the alleged Alfred H. Nelson contract which contradicted the findings of the referee on that subject, which referee’s findings the court declared were “supported by the evidence;” and, as manifestly appears on the face of it, the court made such additional finding, not on the evidence, but, at least partly, on the legal fiction that a demurrant, for the purposes of the demurrer, admits all material and properly pleaded allegations of the pleading demurred to, and extended and applied the fiction, not only to material and properly pleaded allegations, but also to immaterial and unnecessary allegations, *305and further applied and extended it, not only for the purposes of the demurrer in testing the legal sufficiency of the complaint demurred to, but also as a rule of evidence and as conclusive admissions of fact in a subsequent and wholly independent cause or proceeding involving different issues and between different parties, and so extended and applied it as to contradict the evidence and to displace the truth as indisputably and confessedly shown by the evidence. That the making of such an application of the fiction was a misconception and misapplication of it, and making it the basis of a finding was at variance with the forms and practice of the court and contrary to fundamental principles, cannot be doubted. A finding which, on its face, was made in that manner no more supports a judgment founded upon it than would a verdict of a jury which manifestly shows it was made up and rendered by some process or method at variance with the forms and practice of the court and contrary to law. Furthermore, such additional finding No. 8, as appears on the face of the findings themselves, is not only at variance with the findings of the referee, but is also inconsistent with the third and fifth additional findings of the court (22 Utah, 373, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794), which are to the effect that a portion of the •costs were advanced by Evans & Rogers not under an agreement with Alfred EL Nelson, by the terms of which the petitioners had agreed to pay and discharge the costs, but under an agreement with the widow, by the terms of which she had agreed to repay the same to them, an agreement under the authority of Potter v. Ajax Min. Co., not champertous, and that she repaid them all the moneys so advanced, and “paid all of the expenses of the litigation, as far as Evans & Eogers are concerned.”
*30625 *305It, however, is suggested that, since the abstract of the record on appeal in the Thomas Nelson Case, containing, among other things, the complaint in that case, was attached to the information and made a part thereof, and since, as found by the court, the allegations of that complaint were *306admitted by tbe demurrer, and were “not denied by respondents in their answer to the information, or contradicted by the evidence,” such allegations in the Thomas Nelson complaint with respect to the petitioners’ alleged agreement in the Alfred Nelson contract to pay and discharge the costs and expenses, and as in that complaint alleged, the very essence of the charged offense of champerty, were not put in issue. The portion of the answer referred to is set forth in 22 Utah, 374, 375, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794. Certainly from that no conclusion of such an admission is permissible; nor is it otherwise deducible upon the record. The statute requires the accusation or information itself to be in writing, and to specifically state the matters charged, and' to be verified. Such an information was filed. The denial may be oral and without oath. It is manifest that such copies of the abstract of the record and the opinion of the court in the Thomas Nelson Case were'attached to the information, not as substantive charging portions of the information, nor as having the effect of an attached copy of an instrument or exhibit to a complaint constituting the foundation of the action or the thing sued on, and where, as in some such instances and in some jurisdictions, the allegations of the instrument so attached and sued on may be considered as a part of the pleading itself, but merely as illustrating the proceedings had in the Thomas Nelson Case, and as showing the disposition of it. That the attached exhibits here could have no other purpose and have no other effect, and cannot be regarded as the foundation of the action, nor as instruments sued on, needs no argument. To say that such an attached abstract of the record, briefs of counsel, and opinion of the couid may be regarded as substantive charging-portions of the information, and thus the matters charged left to be gathered by reference to and upon research of the attached exhibits, is to do violence to the requirement of the statute and the well-settled rule that the information be specific and definite with respect to the matters charged constituting the offense. The petitioners did not deny the *307proceedings or disposition of the ease «s exhibited by the attached copy of the record and the opinion of the court; nor did they deny that the copies so attached were true or correct copies of such abstract, brief, and opinion. But to say that they thereby specifically admitted every matter or thing declared or asserted1 to such record, brief, and opinion —for it cannot be said that they .were required to specifically d.eny one any more than another — is to carry the doctrine of judicial admissions quite beyond the adjudicated cases. The petitioners, of course, were required to plead to the information or accusation. This they did. No claim is made that their plea or answer did not put in issue every material allegation alleged in the accusation or information, except as to the making of the contract, Exhibit A. The making of that contract was expressly admitted. But, as clearly appears by the record, the making of the Alfred H. Nelson contract as alleged in the information or in the Thomas Nelson complaint was not admitted'. And no claim or pretense of any such an admission is suggested, except as resulted from the petitioners’ demurrer to the Thomas Nelson complaint and by their failure in their answer to the information to specifically deny, not the allegations of the information, "but the allegations of the Thomas Nelson complaint as contained in the abstract of the record attached to the information as an exhibit.
Since the terms of the Thomas Nelson contract, as alleged, were expressly admitted, if. therefore, it was thought that the terms, as alleged, of the Alfred IT. Nelson contract were also admitted, the only other issue of fact presented by the 'information, it is difficult to perceive on what theory a reference was made of the case to take testimony and report findings. But on the record there is a most conclusive answer to the suggestion or contention of any such an admis■sion. The whole case, as indisputably shown by the record, was tried and submitted on the theory that all of the allegations of the information or accusation were put in issue. At the threshold of the trial before the referee, and upon •observations of counsel for the prosecution as to the issues, *308counsel for tbe accused stated: “Tbe issue arises from your charges, and it devolves upon you to produce your proof, if you bave any, to sustain them.” This view was accepted by tbe referee and by counsel for the prosecution, and' tbe latter thereupon put in evidence a copy of tbe abstract of record, brief of counsel, and tbe opinion of tbe court as attached to the information, made proof of and put in evidence the contract, Exhibit A, and called witnesses, as heretofore shown, to give testimony, as did also Evans and' Rogers, with respect to the terms of the alleged Alfred H. Nelson contract. Not only did counsel and the petitioners so treat and regard the alleged terms of the Alfred H. Nelson contract as in issue, but so also did the referee and the court, for both made findings with respect to them; the referee on the evidence; the court on legal fictions. Tbe referee found as to tbe terms of that contract, and found them to be, not as alleged in tbe Thomas Nelson complaint, nor in the information, but as set forth ini his findings Nos. 5 and 6, heretofore referred to. Those findings were approved by tbe court, and tbey in no uncertain language were most solemnly declared by tbe court to be “within tbe issues” and “supported by tbe evidence.” (22 Utah, 372, 62 Pac. 915, 53 L. R. A. 952, 83 Am. St. Rep. 794.) And so they were. Of that there can be no doubt. Hence such additional finding No. 8 by tbe court, which manifestly, on tbe face of it, was not based on the evidence, but upon a misapplied legal fiction, and upon an erroneous assumption of no denial, manifestly, on the record, contrary to the pleadings and the theory upon which tbe case was tried and submitted, cannot support a judgment founded upon it. And on that finding and no other, rests tbe conclusion that Evans & Rogers bad agreed with Alfred H. Nelson, or with anyone, to pay and discharge the costs and expenses of the suit against the railway company, and as alleged in the information or in the Thomas Nelson complaint.
*30926 *308There is, however, another and controlling reason why the judgment, on the face of the record, is a nullity. The opinion of the court, as will be seen by a reading of it, is *309based, not upon considerations that Evans & Rogers bad in any particular wrongfully withheld moneys from either Alfred H. or Thomas Nelson, or had in any particular failed to discharge, or had violated any obligation or duty to them, the alleged misconduct involved in the charge, but much of it is based on observations and considerations that Evans & Rogers had not been faithful in the discharge of their duties and obligations to their clients, the widow and minor children, and had wrongfully withheld moneys from them which belonged, and ought to have been paid, to them. And for that reason the judgment directed that Evans and Rogers pay into court the sum of $1793 for the use and benefit of the widow and children, and deprived Evans and Rogers of the right to practice until so paid, and upon their failure to do so within sixty days ordered that they be permanently disbarred and their names stricken from the roll. Such matters constituted the formal portions and directions of the judgment, (22 Utah, 388, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794.) The record discloses that no one had claimed that Evans & Rogers had wrongfully or otherwise withheld moneys from the widow or children, or otherwise had not fully discharged all of their duties and obligations to them, or had in any particular been unfaithful to or unmindful of them. Neither the widow nor children, nor anyone in their behalf, had claimed or demanded anything; nor had she or anyone complained that she or the children had not been paid all that was1 due them. No such matters were alleged in the information; nor was there any such issue otherwise raised or presented with respect to them. As has been seen, the controversy, both in the Thomas Nelson suit and in the disbarment proceedings, arose over a dispute between Thomas Nelson and the petitioners as to a division of the contingent attorneys’ fee, or the amount thereof the petitioners had agreed to pay him. The referee found, and the court approved the finding, that the attorney’s fee agreed upon in the cause against the railway company was fifty per cent, of the amount recovered. Of that amount Evans & Rogers were to have two-thirds, and *310Alfred H. Nelson one-third, conditioned upon bis procuring tbe attendance of tbe witnesses upon tbe trial. As be was about to leave and cease to further participate in tbe cause, tbe petitioners entered into an agreement with Thomas Nelson, whereby they agreed to pay him tbe one-third of such contingent fee, but also conditioned upon bis procuring tbe attendance of tbe witnesses. Now, tbe petitioners contended that they were entitled to tbe whole of such contingent fee (fifty per cent, of tbe amount recovered) ; and that Thomas Nelson was entitled to no part thereof because of bis nonperformance of bis contract with them. Nelson contended that be was entitled to tbe one-third thereof upon bis claim of performance, and further urged that tbe petitioners wrongfully deprived him of it, and when sued therefor defeated a recovery, not by taking advantage of tbe contract as it, in fact, existed between him and them, but as be alleged it in bis complaint to have been induced by, or made in, connection with erroneously or falsely alleged terms of a champer-tous contract with Alfred H. Nelson with respect to tbe petitioners’ undertaking to themselves pay tbe costs of tbe litigation in tbe suit against tbe railway company; and because they demurred him out of court upon snob erroneous or false allegations be preferred tbe charges of disbarment. And in respect of such controversy and matters, and no other, was it claimed tbe alleged champerty existed and pertained and was' tbe conduct of tbe petitioners in such particular charged.
It therefore is apparent that as to such a controversy tbe widow and children were not concerned. No one "claimed that tbe amount of tbe contingent attorney’s fee was unrea-sonablé or excessive, or that tbe services rendered in tbe protracted litigation by tbe petitioners were not reasonably worth such sum; nor were their relations to or dealings with tbe widow and children in any other particular complained of or questioned. Tbe court, nevertheless, adjudged tbe petitioners guilty of misconduct in not faithfully safeguarding tbe interests of tbe widow and children, in violating duties and obligations, and in wrongfully withholding moneys be*311longing, to them — “put into their own pockets” $1793 be-' longing to them — and ordered and adjudged that they be deprived of the right to practice until they paid such moneys into court. An attorney should not so solemnly and summarily be pronounced guilty of such gross disloyalty and infidelity to his client, conduct constituting a criminal offense (Rev. Stat. 1898, sec. 136), without a charge or an issue and an opportunity to be heard upon it. The court made such observations and reached such conclusion on the theory that, since, as found by the court, neither Alfred H. nor Thomas Nelson were entitled to any part of the contingent fee, and to no part of the amount recovered against the railway company, and since, as also declared by the court, two-thirds of fifty per cent, of the amount recovered was all that the petitioners were entitled to, either under their contract or on a quantum memit, not only us between them and Thomas Nelson, had he performed, but also as between them and the widow and children, therefore were the petitioners ordered to pay the other one-third of such contingent fee to them. Surely the petitioners, as between them and the widow and children, were entitled to their day in court upon the question as to their right to compensation, and the amount thereof, either, under their contract of employment us found by the referee, of a contingent attorney’s fee of fifty per cent., or on a quantum meruit for the reasonable value of the services rendered by them. But the court summarily deprived them of such a hearing, and without pleadings or an issue, or evidence, or an opportunity to be heard, judicially considered and determined the rights of the petitioners in such particular, when clearly no such question was juridically presented and could not judicially be considered or decided. That such adjudication, on the face of the record, is wholly unsupported by the information or accusation and clearly without the issues, and hence the judgment founded upon it a nullity and subject to attack whenever and wherever brought in question, cannot be gainsaid.
In this connection it may be here noticed, and as found by the referee (finding No. 9, 22 Utah, 370, 62 Pac. 913, *31253 L. R A. 952, 83 Am. St. Rep. 794), which finding, also, the court approved, that Thomas Nelson procured the attendance of but two witnesses other than himself “at one of the trials of said cause,” the cause against the railway company. And it is shown that when the first trial resulted in plaintiff’s defeat Thomas Nelson lost hope and failed and refused to procure the attendance of witnesses at the subsequent trials, and especially failed and refused to aid the widow to come from California to Utah to be a witness and in attendance upon the trial. Hence Evans & Rogers, at her request, and upon representations of her inability to defray her expenses, and upon an agreement that she should repay them, advanced her moneys at different times for that purpose, and also to procure the attendance of other necessary witnesses, of whom some were beyond the jurisdiction of the court, and to take depositions. Whatever different opinions may be entertained as to the propriety of an attorney so assisting his client, it certainly ought not to be said that the former was unfaithful to or derelict in not protecting the latter. And upon the record it is very evident that, had not the petitioners so assisted the widow, and had they not so per-serveringly maintained and upheld the cause in her behalf, notwithstanding defeat upon defeat, neither she nor the children would have recovered anything.
27 And, lastly, the observations of the court, in the opinion (22 Utah, 380, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794), concerning a contract in the case of Croco v. O. S. L. R. Co., 18 Utah, 311, 54 Pac. 985, 44 L. R. A. 285, between Croco and Evans & Rogers, his attorneys in that case, are also wholly without the issues. In the Croco Case the railroad company, represented by the same counsel who presented the original accusation in this cause, sought to avail itself against the charged negligence, and to defeat a recovery for injuries alleged to have been sustained by Croco by reason of such negligence, on the ground that Croco, the plaintiff, had entered into an alleged champertous contract with his attorneys, Evans & Rogers. The court held that the railroad company, being a stranger *313to the contract, could not avail itself of such a defense, and could not on that ground “avoid a. legal liability because the plaintiff and his attorneys may have entered into a ehampertous contract to enforce the obligation,” and that the making of such a contract was wholly immaterial to the determination of the rights of the plaintiff, Croco, and the liability of the defendant railroad company. In the opinion in Re Evans & Rogers, 22 Utah, 380, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 194, it will be seen that the court took judicial notice of the record of the Croco Case, and by a resort to such method found and stated the terms of the Croco contract, and observed that “the present instance is not the only one in which the respondents have made ehampertous contracts in the pursuit of their profession as attorneys.” Thus the court, by such method, took the record of the Croco Case, to which the petitioners were neither real nor nominal parties, and where the question as to the terms and character of the contract was wholly immaterial, as binding admissions of fact against the petitioners in a wholly different proceeding involving entirely different issues and between wholly different parties. And this, too, as against the sworn testimony as to the terms of that contract and the intention of the parties that the petitioners were only to advance such costs, and not themselves to pay and discharge them. In the Croco Case, as can be seen from a reading of the opinion, it was not found nor determined that the petitioners had entered into such a contract as stated by the court in the opinion in Re Evans & Rogers. In the former case the railroad company requested the trial court to charge that the plaintiff, Croco, had “entered into a contract with his attorneys, whereby” they had agreed “to pay the costs required to be advanced to the clerk” and other costs, and for that reason the plaintiff was “not entitled to recover” anything in that action. The trial court refused to so charge; and this court, for the reasons heretofore given, affirmed the ruling. Why should it thereafter be said that such a proceeding constitutes an admission, even as to a party to the record, and as evidence against him as to the terms *314or character of stick a contract? If a litigant in a case requests tke court to* ckarge upon assumed or 'asserted facts stated in a request, and tke court refuses to so ckarge, skall it tken be said tkat kis adversary in tke cause may thereafter be keld’ to a binding admission of suck facts, and as evidence against him? And skall it further be said tkat kis. attorney or attorneys are also keld to suck a binding admission of suck facts, and as evidence against them, in a wholly different proceeding and between different parties ? Tke mere statement of tke proposition would seem to be self-condemning.
28 But whatever may have been tke terms or character of tke Croco contract, it is indisputably true tkat it was not tke transaction, nor any part thereof, mentioned or referred to in tke information. It is well settled tkat, when one is charged in an information with a specific offense or offenses, it is not permissible to show other similar claimed offenses, except in cases where it is proper to prove a scienter j and for weightier reasons is it improper to import suck matters into a case under tke doctrine of judicial notice. Here tke court not only found 'and stated tke terms of tke Croco contract by resorting to and invoking suck doctrine (22 Utah, 380, 62 Pac. 913, 53 L. R. A. 952, 83 Am. St. Rep. 794), but also, by suck method, inadvertently made suck fact and transaction one of tke issues, and upon it condemned tke petitioners, unheard. On tkat question they neither had their day in court in tke Croco Case nor in this.
29 Facts so found and findings so made without tke issues, and found and made by methods at variance with tke forms and practice of tke court, and unauthorized by law, cannot support a judgment. And for tke reasons heretofore given upon suck a foundation rests tke judgment under consideration. Tkat it works an irreparable and continuing injury to tke petitioners in tke practice of their profession, who, as tke court stated in its opinion (22 Utah, 388, 62 Pac. 919, 53 L. R A. 952, 83 Am. St. Rep. 794), “have for a long time maintained a good standing before *315the courts of tbis state, and are men of good morals,” must be conceded. No good reason exists why such a judgment should be permitted to stand, which, though a nullity, yet so apparently and solemnly impeaches the “good standing” and “the morals” of the petitioners, and so injuriously affects them in their calling. If the petitioners were entitled to the demanded relief, had they, upon the grounds and considerations now urged, applied therefor within the time prescribed by the statute and rules of court for the making of applications for a rehearing, we see no good reason why they were not at any time thereafter, or are not now, entitled thereto; for length of years will not make that good which, on the face of the record, is a nullity.
Erom these views it necessarily follows that the judgment ought to be held for naught and vacated. The further question arises as to what further order or judgment in the premises should now be made. As has been seen, the Alfred H. Nelson contract, as alleged in the Thomas Nelson complaint and in the information, with respect to the petitioners’ undertaking to themselves pay and discharge the costs in the suit against the railway company, is champer-tous and illegal; but confessedly there is no evidence to show the making of such a contract. The finding of the court on the legal fiction and the erroneous assumption of an admission by failure of denial — the only things pointed to in support of the making of such a contract — do not, as heretofore shown, support the conclusion that such a contract was made. The charge, then, with respect to the making of that contract, as to the petitioners’ agreement to pay and discharge such costs, the gravamen of the charged offense of champerty, and as alleged in the Thomas Nelson complaint and in the information, is wholly unsupported.
30 The Thomas Nelson contract, Exhibit A, is not itself chain-pertous. Neither was it, as heretofore shown, held champertous or illegal in the case of Thomas Nelson v. Evans & Rogers, supra. The contract, as alleged in the complaint in that action, was held ehampertous and illegal, but by reason of the allegations that the petitioners had *316agreed to pay and discharge the costs referred to — terms, as heretofore shown, of the Alfred H. Nelson contract, but not of the Thomas Nelson contract. And from a reading of the opinion it would seem that, had the complaint not contained such allegations, the contract would not have been held champertous or illegal. And the only claim made that the Thomas Nelson contract, Exhibit A, is champertous is by reading into it the alleged terms of the Alfred EL Nelson contract with respect to the petitioners’ alleged agreement to pay and discharge such' costs, or by assuming that the Thomas Nelson contract was induced by, or substituted for, the Alfred H. Nelson contract in such particular. But since the charge- and the allegations that the Alfred H. Nelson contract contained terms by which the petitioners had agreed to pay or discharge such costs, or that they otherwise had agreed to do so, are wholly unsupported, it follows that no such -terms can be read into the Thomas Nelson contract; nor, for that reason, can it be said that it was substituted for, or induced or influenced by, or tainted with, any such terms or agreement to pay and discharge such costs. And since the Thomas Nelson contract is not itself champer-tous, and is not claimed to be so, it follows that the charge that the petitioners had entered into a champertous contract with Thomas Nelson is also wholly unsupported; and so the whole of the charge preferred against them by the information stands wholly unsupported.
Thus, to recapitulate, the case as to.the charged offense of champerty is this: Thomas Nelson, in his suit against the petitioners, erroneously or falsely alleged terms of the Alfred H. Nelson contract with respect to their undertaking to themselves pay and discharge the costs in the suit against the railway company, a champertous contract, and then alleged that, in connection therewith, they made a contract with him, which is not itself champertous. By reason of such erroneous or false allegations they demurred him out of court. Then, instead of declaring on his contract as it in fact existed, or on a quantum meruit, he preferred charges of disbarment against the petitioners, alleging that they had *317made a champertous contract with Alfred H. Nelson, as in his (Thomas Nelson’s) complaint alleged, and that, in connection therewith, they also had made a champertous contract with him. The evidence wholly failed to show the making of such a contract with Alfred H. Nelson; and the findings of the referee, based on the evidence, showed that no such contract was in fact made. And hence both the ■evidence and the findings showed the allegations of the information and of the Thomas Nelson complaint, in such ■particular, to be untrue. The court nevertheless accepted them as true upon a. misapplied legal fiction and an erroneous assumption of an admission, and thereupon found the petitioners guilty, and then pronounced a judgment against them on matters wholly without the issues.
These questions have all been fully presented and argued and submitted on this application. We do not see anything that can be presented in addition to what has already been presented on a further review of or rehearing on the record. It therefore is ordered and adjudged that the judgment heretofore made and entered in the case of In re Evans & Rogers, 22 Utah, 366, 62 Pac. 913, 53 L. R A. 952, 83 Am. St. Rep. 794, be, and the same hereby is, annulled and vacated; that the charge or accusation preferred against them is not supported by any evidence; and that they, on the record, ought to be, and hereby are, exonerated and discharged. Such is the order.